DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on March 21, 2021 for the patent application 16/335,631 filed on March 21, 2021. Claims 3-9 and 13 are amended. Claims 16-20 are new. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are replete with indefinite recitations, inconsistent terminology, and generally confusing language that does not apprise the person of ordinary skill in the art what exactly it is that the applicant intends to claim as their invention. Listed below are further examples of such indefinite language. Due to the number and complexity of such instances, this list is merely representative and is not necessarily comprehensive. The Examiner respectfully requests the Applicant to amend the claims to clarify the language.

Claim 1, and substantially similar limitations in claims 7, 8, 15 and 19, repeatedly recites the limitation “the carrier.” The limitation “a movable carrier” is originally introduced in claims 1 and 15, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the movable carrier”); or (2) are intended to be new limitations which ambiguously conflicts with the previous 

Claim 1, and substantially similar limitations in claims 2-5, 7, 9, 15-18 and 20, recites the limitation “the loading elements.” The limitation “multiple loading elements” is originally introduced in claims 1 and 15, respectively. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the multiple loading elements”); or (2) are intended to be new limitations which ambiguously conflicts with the previous limitation of claim 1 or 15. Therefore, claims 1-5, 7, 9, 15-18 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 and 16-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitation “the estimated motion.” The limitation “a motion” is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the ); or (2) is intended to be new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-14 and 16-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.

Claim 1 recites the limitations “a load,” “the first estimated load,” and “the second estimated load.” The limitations “loads, “a first load,” and “a second load” are originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflicts with the previous limitations of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly 

Claims 2-14 and 16-20 recite the limitation “A motion simulator.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[A]] The motion simulator”); or (2) are intended to be new limitations which ambiguously conflicts with the previous limitation of claim 1. Therefore, claims 2-14 and 16-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 10-12, 14, and 16-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 2, 9 or 13.

Claim 5, and substantially similar limitations in claims 10, 18 and 20, recites the limitation “loads.” The limitation is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the loads”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 5, 10, 18 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11 and 12 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 10.

Claim 6, and subsequently similar limitations in claim 7, recites the limitations “the load,” “a load,” “the first estimated load,” and “the second estimated load.” The limitations “loads, “a first load,” and “a second load” are originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflicts with the previous limitations of claim 1. Therefore, claim 6 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

“that part of the occupant’s body”. The claim limitation is a relative term that fails to point out what is included or excluded by the claim language and is therefore deemed indefinite. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Therefore claims 6 and 7 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 7 recites the limitation “a simulation of the motion event.” The limitation “a simulation of a motion event” is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the simulation of the motion event”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 7 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 9 and 20 recite the limitation “the actuators.” The limitation “a plurality of actuators” is originally introduced in claim 9 and 20, respectively. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the plurality of actuators”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 9. Therefore, claims 9 and 20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 10-12 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 9.

Claim 10 recites the limitations “some of the actuators” and “others of the actuators.” When a term of degree is used, there must be some standard for measuring that degree. The specification should provide some standard for measuring that degree or there should be a standard that is recognized in the art for measuring the meaning of the term of degree. Without a standard for measuring, the claim is “some of the actuators” and “others of the actuators.” fails to specify a degree of quantity such that one of ordinary skill in the art can reasonably conclude as to what amount of “actuators” from which “a plurality of actuators” in claim 9 is necessary to particularly point out and distinctly claim the subject matter in which the Applicant is regarding as his invention. Therefore, claim 10 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 11 and 12 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 10.
 
Claim 12 recites the limitation “a vehicle.” The limitation is originally introduced in claim 11. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[a]] the vehicle”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 11. Therefore, claim 12 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 13 recites the limitation “the simulator.” The limitation “a motion simulator” is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “the motion simulator”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 13 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 13 recites the limitation “an occupant.” The limitation is originally introduced in claim 1. As such, the subsequent limitation is either (1) not following antecedent basis (i.e. “[[an]] the occupant”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 1. Therefore, claim 13 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Allowable Subject Matter
There is no prior art of record teaching the claimed limitations with “a movable carrier.” The closest prior art of record are Tuluie, et al. (US 2003/0059744) and Dericquebourg, et al., (US 2015/0279228). Therefore, claims 1-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under 35 U.S.C. § 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715